Pannell, Judge.
The notice required under Code § 114-303 must be of an .injury by accident. Defendant’s knowledge solely of the claimant’s accident, in the absence of any indication to the employer that the accident had produced an injury is not sufficient notice that the claimant had sustained an injury arising out of and in the course of his employment. Kresge v. Holley, 104 Ga. App. 144 (121 SE2d 182); Royal Indem. Co. v. Coulter, 213 Ga. 277 (98 SE2d 899). There was sufficient evidence to sustain the finding of the full board that the claimant had not notified the employer of the injury occasioned by the accident and there was no error in denying compensation because of failure to give notice.

Judgment affirmed.

Henritze, Baker & Bailey, Walter M. Henritze, Jr., for appellant. •
Swift, Currie, McGhee & Hiers, James B. Hiers, Jr., for appellees.